Case 1:12-cr-00761-LAP Document 57 Filed 06/01/21 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

June 1, 2021

BY ECF

Hon. Loretta A, Preska
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 106007

 

Re: United States vy. Anthony Jones, 12 Cr. 761 (LAP)
Dear Judge Preska:

The Government submits this letter jointly on behalf of the parties to request an
adjournment of the VOSR conference currently scheduled for June 3, 2021. The Government
understands that the state matter underlying the current violations remains pending. The parties
therefore request a sixty-day adjournment until August 2, 2021.

 

    

} . > Respectfully submitted,
atime’ “b Laugivet AUDREY STRAUSS
ai ‘ United States Attorney
at ItDan.

  

 

  

” Mitzi S Steiner

| t United States Att
XL “ le “i / Fe hie 537-2984 ates Attorney

LORETTA A. PROSKA
VHITED STATES DISTRICT JUDG"

Uf2)2!

 

 
